          Case 4:21-cv-00576-JM Document 7 Filed 08/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TIMOTHY SENKOWSKI
Reg. #21104-045                                                                 PLAINTIFF

v.                                 4:21-cv-00576-JM-JJV

UNITED STATES OF AMERICA                                                       DEFENDANT


                                        JUDGMENT

       Consistent with the Order entered separately today, Plaintiff’s claims are DISMISSED

WITH PREJUDICE, and this case is CLOSED. It is certified that an in forma pauperis appeal

from this Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       Dated this 17th day of August 2021.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
